 Case 4:21-cr-20080-SDD-CI ECF No. 14, PageID.42 Filed 04/22/21 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,                     Case No. 21-cr-20080

                   Plaintiff,                 Hon. Stephanie Dawkins Davis
                                              U.S. District Judge
v.

ANTHONY STONE,

                   Defendant.


                       RESPONSE TO MOTION TO SUPPRESS


      Police officers legally conducted a traffic stop on Anthony Stone’s

uninsured vehicle. When a police officer approached the car and made contact with

Stone, the officer noticed an open alcohol bottle in the center console. The officer

directed Stone, the driver, and a female passenger to step out of the car. The officer

asked Stone, “Is it okay if we search the car?” Stone relied, “Yeah.” The officer

asked, “Yeah?” and Stone again replied “Yeah.” During the search, an officer

found a backpack containing a firearm in the trunk area of the car, at which point

Stone ran away from the scene. Police chased Stone and arrested him. Officers

continued to search the car and backpack and found a handgun loaded with an

extended magazine and a gun case with another loaded magazine all in the


                                          1
 Case 4:21-cr-20080-SDD-CI ECF No. 14, PageID.43 Filed 04/22/21 Page 2 of 12




backpack. Later, officers advised Stone of his Miranda rights and spoke with him.

During the conversation, Stone made admissions about the firearm.

      At the time of the traffic stop and search, Stone was on supervised release in

two prior federal gun cases. Stone currently faces supervise release violations in

those cases. Separately, the government has indicted Stone for being a prohibited

person in possession of a firearm, and Stone has moved to suppress all evidence

produced from the search of his vehicle and all statements he made. Because the

traffic stop, vehicle search, and custodial interview were all lawful, the Court

should deny Stone’s motion. Further, Stone is not entitled to an evidentiary hearing

because he has not raised any contested factual issues.

                                           BRIEF

Background

       On the evening of September 8, 2020, Michigan State Police Troopers

Chiros and Ager were on patrol in Flint when they observed a vehicle exit the

Economy Motel. Officers pulled their car around and ran the license plate through

a Michigan Secretary of State database which showed the vehicle was not insured

(EIV=N). The vehicle pulled into a Walmart parking lot and officers turned on

their emergency lights.

      Trooper Chiros approached the driver’s side of the uninsured car, while

                                          2
 Case 4:21-cr-20080-SDD-CI ECF No. 14, PageID.44 Filed 04/22/21 Page 3 of 12




Trooper Ager approached the passenger side. After briefly speaking with Stone,

Trooper Chiros observed an open Tanqueray vodka bottle in the center console.

Trooper Chiros asked Stone to hand him the bottle. Stone complied and Trooper

Chiros initially placed it on the roof of the vehicle. It had only a small amount of

alcohol in it. Trooper Chiros asked Stone, “You guys aren’t drinking that today, is

that old?” and Stone replied that it was “old.” Trooper Chiros continued to speak

with Stone and asked him if the vehicle had insurance. Stone replied that it did.

Chiros then asked Stone to find the proof of insurance. While Sone looked through

papers he gave Trooper Chiros his identification, but did not initially give him a

driver’s license.

      Meanwhile Trooper Ager spoke with the front passenger, who was later

identified as Sarah Pinion. Pinion initially identified herself as “Amber” and told

Trooper Ager that she did not have identification. When Trooper Ager asked her

last name, she refused to provide it. Pinion also had difficulty lowering the

passenger-side window.

      While Trooper Ager spoke with Pinion, Trooper Chiros told Stone to “hop

out of the car.” Stone complied, and with Stone’s permission, Trooper Chiros

quickly patted him down for weapons. Trooper Chiros continued to speak with

Stone as Stone looked through paperwork. Trooper Ager, meanwhile, continued to

                                          3
 Case 4:21-cr-20080-SDD-CI ECF No. 14, PageID.45 Filed 04/22/21 Page 4 of 12




speak with Pinion who continued to refuse to provide her last name. Trooper

Chiros told Stone, “she (referring to Pinion) looks like she’s on something.”

      Trooper Chiros then asked Stone, “There is nothing illegal in the car,

nothing like that.” Stone replied “No.” Trooper Chiros asked Stone, “Is it okay if

we search the car.” Stone said, “yeah.” Trooper Chiros confirmed, “Yeah?” and

Stone again replied “Yeah.” Trooper Chiros directed Stone to stand in front of the

patrol vehicle.

      Trooper Chiros told Trooper Ager to have Pinion get out of the vehicle. As

soon as Pinion stepped out of the car, Trooper Chiros directed her to the front of

his patrol vehicle where he was able to look at her face and eyes. Trooper Chiros

told her, “So obviously, you’ve taken some sort of opiate or heroin.” After a short

conversation, Pinion admitted that she had taken drugs— “I did a little bit of ice.”

Trooper Chiros spoke with Pinion and asked her if she had anything in the car. She

denied having anything and Trooper Chiros turned to Trooper Ager, in the

presence of both Pinion and Stone and said, “he said we can search the car, so go

ahead.” At that point, Trooper Ager began searching the car as Stone looked on.

      Trooper Chiros continued to speak with Stone and Pinion as Trooper Ager

searched the car. During the conversation, Pinion told Trooper Chiros her name

was “Amber Daugherty.” Trooper Chiros searched the name in his vehicle

                                          4
 Case 4:21-cr-20080-SDD-CI ECF No. 14, PageID.46 Filed 04/22/21 Page 5 of 12




computer, and did not find any information. As Trooper Ager searched the car,

Trooper Chiros also told Stone that the computer showed that the vehicle was

uninsured, which was why Stone was pulled over. While Trooper Chiros tried to

determine Pinion’s identity, Stone smoked a cigarette and watched as Trooper

Ager searched the car. At one point Stone told Trooper Ager that he could access

the trunk of the vehicle from the tailgate.

      Trooper Ager eventually found a backpack in the trunk and asked Stone, “is

that your bag?” Stone replied, “No.” Trooper Ager felt the backpack and felt what

seemed to be a magazine inserted into a handgun. Trooper Ager unzipped the

backpack and found a black handgun with a black extended magazine inserted into

it. Stone then moved away from the front of the patrol vehicle and Trooper Chiros

said, “Mr. Stone stay right here for me.” Stone then ran away from the scene.

Trooper Chiros yelled, “Hey!” and Trooper Ager ran after him.

       Trooper Ager eventually caught up with Stone. They struggled and Trooper

Ager deployed his taser. Eventually Trooper Ager placed Stone under arrest.

Meanwhile, Trooper Chiros searched the rest of Stone’s vehicle and the backpack.

In the backpack, Trooper Chiros seized a 9mm caliber handgun which was loaded

with a round in the chamber and with 30 rounds in the extended magazine. He also

found a gun case that contained an additional magazine which was loaded with 12

                                              5
 Case 4:21-cr-20080-SDD-CI ECF No. 14, PageID.47 Filed 04/22/21 Page 6 of 12




rounds of 9mm caliber ammunition.

      Both Trooper Ager and Stone were taken to Hurley Medical Center in Flint

for treatment of minor injuries. While Stone was at the hospital, officers read him

his Miranda rights, which he waived. Officers surreptitiously recorded their

interview with Stone. During the interview, Stone made several statements

discussing how he got the firearm.

Argument

Police had probable cause to stop Stone’s vehicle.

      The Michigan State Police officers had a lawful basis to stop Stone’s

vehicle. In order to conduct a traffic stop, an officer must have either probable

cause of a civil infraction or reasonable suspicion of criminal activity. See United

States v. Lyons, 687 F.3d 754, 763 (6th Cir. 2012). Here, officers stopped Stone’s

car based on a reasonable suspicion that Stone was driving an uninsured vehicle in

violation of Michigan law.

      Other courts have determined that officers may lawfully stop a vehicle when

information in LEIN, a law enforcement database, shows that the vehicle is

uninsured. For example, United States v. Lawrence, 425 F. Supp. 3d 828, 832–33

(E.D. Mich. 2019) noted that operation of a motor vehicle without insurance was a

misdemeanor under Michigan law, and Lawrence held that officers could

                                          6
 Case 4:21-cr-20080-SDD-CI ECF No. 14, PageID.48 Filed 04/22/21 Page 7 of 12




reasonably rely on the insurance information in LEIN regarding the insurance

status of the vehicle. See also, People v. Mazzie, 326 Mich. App. 279, 297 (Mich.

Ct. App. 2018) (police officer “had at least a reasonable suspicion that defendant

was operating his vehicle without insurance, and therefore, the stop and detention

to check for valid insurance was reasonable.”).

      Stone argues that the court should not follow Lawrence and Mazzie because

he claims the insurance information in LEIN must be entered every 15 days, and

therefore could have been stale. (See Def. Br., ECF NO. 11, PageID.34). Even

assuming that most insurance companies only enter insurance information every 15

days, the fact that Stone could have subsequently obtained insurance did not

deprive officers of probable cause. The Sixth Circuit’s opinion in United States v.

Sandridge, 385 F.3d 1032, 1036 (6th Cir. 2004) makes this clear. In Sandbridge, a

police officer searched a database on March 5, 2002 and determined that a driver

did not have a valid license. Over three weeks later, on March 27, 2002, the officer

conducted a traffic stop of the unlicensed driver. The Sixth Circuit found that the

officer had a reasonable basis for suspecting that the driver still lacked a valid

license 22 days after the initial search, because driving without a license is a

continuing offense. Id. Similarly, driving an uninsured vehicle is a continuing

offense. Because the Michigan State Police troopers had no reason to believe that

                                           7
 Case 4:21-cr-20080-SDD-CI ECF No. 14, PageID.49 Filed 04/22/21 Page 8 of 12




Stone had recently obtained insurance, it was entirely appropriate for the officers to

rely on the insurance information in LEIN.

Stone gave officers consent to search his car.

       Prior to the search, Stone gave Trooper Chiros consent to search his car and

then confirmed his consent. Defendant does not argue otherwise. During the

search, Stone told Trooper Ager that he could access the trunk of the vehicle by

opening the liftgate. Instead, Trooper Ager accessed the trunk by lowering the rear

seats of the vehicle. Stone argues that Stone’s suggestion somehow shows that he

did not consent to a search of the trunk. To the contrary, Sone’s suggestion appears

to confirm that Stone permitted Trooper Ager to search the trunk and supports

Stone’s prior verbal consent.

       The parties agree that a search based on consent does not violate the Fourth

Amendment. (Def. Br., ECF No. 11, PageID.37). The Supreme Court has held that

consent to search a vehicle implies consent to search unlocked containers—such as

bags—within the vehicle. Florida v. Jimeno, 500 U.S. 248, 251 (1991). Here,

Stone gave consent to search and did not revoke it or limit it in any way. When

Trooper Ager asked Stone whether the backpack belonged to him, Stone could

have replied that he did not consent to Trooper Ager searching the bag, but he did

not.

                                          8
 Case 4:21-cr-20080-SDD-CI ECF No. 14, PageID.50 Filed 04/22/21 Page 9 of 12




Police lawfully arrested Stone after he ran from officers, and they lawfully
interviewed him after they advised him of his Miranda warnings.

      Stone does not contest that officers lawfully arrested him after he ran away.

Nor does he contest that they advised him of his Miranda rights prior to interviewing

him. Though Stone seeks suppression of any statements following his arrest, his

argument hinges solely on the lawfulness of the initial vehicle stop and the search.

Because the stop and vehicle search were lawful, the Court should not suppress any

of Stone’s statements.

Defendant is not entitled to an evidentiary hearing.

      If the Court were to accept all of the facts presented in the his brief, the

government would still prevail on the legality of the traffic stop, the consent

search, and the admissibility of statements. The parties’ dispute is legal, as opposed

to factual, and therefore, no evidentiary hearing is required. United States v.

Abboud, 438 F.3d 554, 577 (6th Cir. 2006) “An evidentiary hearing is required

‘only if the motion is sufficiently definite, specific, detailed, and non-conjectural to

enable the court to conclude that contested issues of fact going to the validity of the

search are in question.’ ” Id. citing United States v. Downs, No. 96–3862, 1999

WL 130786, at *3 (6th Cir. Jan. 19, 1999). Here, the validity of the stop, consent

search, and interview simply do not depend on any contested factual issues such as


                                           9
Case 4:21-cr-20080-SDD-CI ECF No. 14, PageID.51 Filed 04/22/21 Page 10 of 12




whether the Troopers had probable cause to search the vehicle, whether defendant

disclaimed an interest in the backpack, and whether officers would have found the

firearm and magazine during an inventory search. Accordingly, the Court should

deny Stone’s request for an evidentiary hearing, and deny his motion to suppress.

Officers had probable cause to search Stone’s car.

      If the Court determines that there is a factual dispute regarding Stone’s

consent, the government would also likely present testimony to show that officers

had probable cause to search Stone’s vehicle. Prior to the search, officers observed

the vehicle leave the Economy Motel, officers knew there was frequent drug

activity at the Economy Motel, officers observed an open alcohol container in the

front of the vehicle, the passenger appeared to be on drugs or intoxicated, the

passenger did not provide her last name, and the passenger admitted to using “ice.”

If the Court holds a suppression hearing, the government will establish these facts

to show officers had probable cause under Arizona v. Grant, 556 U.S. 332, 347

(2009) to search areas of the vehicle—including the accessible trunk

compartment— where drug evidence or intoxicants could be located.

Stone does not have standing because he disavowed ownership of the backpack.

      Additionally, the government may present testimony to establish that Stone

disavowed his legal interest in the backpack which contained the firearm when he


                                         10
Case 4:21-cr-20080-SDD-CI ECF No. 14, PageID.52 Filed 04/22/21 Page 11 of 12




told Trooper Ager that it was not his bag. See United States v. Adams, 583 F.3d

457 (6th Cir. 2009).

Officers would have inevitably found the backpack based on an inventory search

      Finally, because the vehicle was uninsured and could not legally be driven,

the government may present testimony regarding whether officers would have

inevitably found the backpack pursuant to an inventory search. See Whren v.

United States, 517 U.S. 806 (1996).

Conclusion

      Officers had a legal basis to conduct a traffic stop and to search Stone’s

vehicle. Stone’s motion to suppress should be denied.


                                       Respectfully Submitted,

                                       SAIMA S. MOHSIN
                                       United States Attorney

Dated: April 22, 2021                  s/ Jules M. DePorre
                                       JULES M. DePORRE
                                       Assistant United States Attorney
                                       600 Church Street
                                       Flint, MI 48502
                                       Phone: 810-766-5177
                                       Fax:810-766-5427
                                       jules.deporre@usdoj.gov
                                       P73999




                                         11
Case 4:21-cr-20080-SDD-CI ECF No. 14, PageID.53 Filed 04/22/21 Page 12 of 12




                           CERTIFICATE OF SERVICE

      I hereby certify that on Thursday, April 22, 2021, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system which

will send notification of such filing to the following:

Randall Roberts
                                               s/Jules M. DePorre
                                               Assistant United States Attorney
                                               600 Church Street, Suite 200
                                               Flint, MI 48502




                                          12
